IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00358-CV
 
Leisa Lou Harris Adams and
Aaron Lane Adams,
                                                                                    Appellants
 v.
 
Cheryl Harris, Individually and 
as Independent Co-Executor of the 
Estate of John Barron Harris,
Deceased,
                                                                                    Appellee
 
 

From the 220th District Court
Hamilton County, Texas
Trial Court No. 04-01-01604
 

MEMORANDUM  Opinion





 
            Appellants Leisa Lou Harris Adams and
Aaron Lane Adams filed a notice of appeal from a judgment rendered against
them.  They have now filed a motion to dismiss the appeal, stating the parties
have reached a settlement of their controversy.


            This appeal is dismissed.  Tex. R. App. P. 42.1(a).
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed June 13, 2007
[CV06]


draws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk. . . .

Tex. R. App. P. 42.2(a).

      We have not issued a decision in this appeal.  The motion is signed by both Easley and her
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Easley’s appeal is dismissed.
                                                                                           PER CURIAM

Before Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Dismissed on appellant’s motion
Order issued and filed September 9, 1998
Do not publish